DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 3, 5, 8, 9, 11, 14, 15, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claims 6, 12, 18 also objected in view of their dependency to an objected claim. 

Prior arts of reference fail to teach wherein said, in the claims: 
2. “wherein a light-transmitting portion is provided between a display portion of the first display panel and a display portion of the second display panel, wherein a component blocking visible light is not provided in the light-transmitting portion, and wherein each of the first display panel and the second display panel has flexibility.” 
3. “wherein an attachment film comprising attachment layers on two sides of a base material is used as the light-transmitting layer, and wherein the first display panel and the second display panel are detachably attached to each other via the attachment film.”
5. “wherein each of the first display panel and the second display panel comprises a substrate, a bonding layer, and an element layer, and wherein one of the first display panel and the second display panel is fixed to a member having a curved surface with a buffer plate provided therebetween.” 
8. “wherein a light-transmitting portion is provided between a display portion of the first display panel and a display portion of the second display panel, wherein a component blocking visible light is not provided in the light-transmitting portion, and wherein each of the first display panel, the second display panel, and the third display panel has flexibility.”
9. “wherein an attachment film comprising attachment layers on two sides of a base material is used as the light-transmitting layer, wherein the first display panel and the second display panel are detachably attached to each other via the attachment film, wherein one attachment layer on one side of the light-transmitting layer is attached to a first substrate, and wherein the other attachment layer on the other side of the light-transmitting layer is attached to a second substrate.” 
11. “wherein each of the first display panel, the second display panel, and the third display panel comprises a substrate, a bonding layer, and an element layer, and wherein one of the first display panel, the second display panel, and the third display panel is fixed to a member having a curved surface with a buffer plate provided therebetween.” 
14. “wherein a light-transmitting portion is provided between a display portion of the first display panel and a display portion of the second display panel, wherein a component blocking visible light is not provided in the light-transmitting portion, and wherein each of the first display panel and the second display panel has flexibility.”

15. “wherein an attachment film comprising attachment layers on two sides of a base material is used as the light-transmitting layer, and wherein the first display panel and the second display panel are detachably attached to each other via the attachment film.”
 17. “wherein each of the plurality of display panels comprises a substrate, a bonding layer, and an element layer, and wherein one of the plurality of display panels is fixed to a member having a curved surface with a buffer plate provided therebetween.”


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim 2011/0115693.
As of claim 1, Kim teaches
a display device comprising:
a first display panel capable of displaying an image in a first direction ([0050], 100 Fig.1); and
a second display panel overlapping the first display panel capable of displaying an image in the first direction ([0050], 200 Fig.1).
However, in an obvious variation Kim teaches 
wherein a light-transmitting layer (140, 230 Fig.3) is provided between a region transmitting visible light of the first display panel (Fig.1 shows light transmitting region as IM1 and IM2 shows the direction and region where light is transmitted) and a light-emitting portion of the second display panel provided below the first display panel (portion that comprises 230 Fig.3 of display panel 200). 
Thus, it would have been obvious to one ordinary skill in the before the effective filing date to provide a light-transmitting layer as taught by Kim in order to efficiently for the first OLED emits light according to a driving signal received from the first driving circuit, and displays the first image in the first direction (see [0047]).
As of claim 4. (Original) The display device according to claim 1,
wherein the light-transmitting layer (140, 230 Fig.3) overlaps with the region transmitting visible light (Fig.1 shows light transmitting region as IM1 and IM2 shows the direction and region where light is transmitted) and a region of the light-emitting portion (portion that comprises 230 Fig.3 of display panel 200).
As of claim 13, Kim teaches
a display device comprising:
a plurality of display panels (100, 200 figs.1, 3), the plurality of display panels comprises:
a first display panel capable of displaying an image in a first direction ([0050], 100 Fig.1); and
a second display panel overlapping the first display panel capable of displaying an image in the first direction ([0050], 200 Fig.1).
However, in an obvious variation Kim teaches 
wherein a light-transmitting layer (140, 230 Fig.3) is provided between a region transmitting visible light of the first display panel (Fig.1 shows light transmitting region as IM1 and IM2 shows the direction and region where light is transmitted) and a light-emitting portion of the second display panel provided below the first display panel (portion that comprises 230 Fig.3 of display panel 200). 
Thus, it would have been obvious to one ordinary skill in the before the effective filing date to provide a light-transmitting layer as taught by Kim in order to efficiently for the first OLED emits light according to a driving signal received from the first driving circuit, and displays the first image in the first direction (see [0047]).
As of claim 16. (Original) The display device according to claim 13,
wherein the light-transmitting layer (140, 230 Fig.3) overlaps with the region transmitting visible light (Fig.1 shows light transmitting region as IM1 and IM2 shows the direction and region where light is transmitted) and a region of the light-emitting portion (portion that comprises 230 Fig.3 of display panel 200).

Claim(s) 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kojima et al. (2015/0028316) “Kojima”
As of claim 7, Kim teaches
a display device comprising:
a first display panel capable of displaying an image in a first direction ([0050], 100 Fig.1); and
a second display panel overlapping the first display panel capable of displaying an image in the first direction ([0050], 200 Fig.1).
However, in an obvious variation Kim teaches 
wherein a light-transmitting layer (140, 230 Fig.3) is provided between a region transmitting visible light of the first display panel (Fig.1 shows light transmitting region as IM1 and IM2 shows the direction and region where light is transmitted) and a light-emitting portion of the second display panel provided below the first display panel (portion that comprises 230 Fig.3 of display panel 200). 
Thus, it would have been obvious to one ordinary skill in the before the effective filing date to provide a light-transmitting layer as taught by Kim in order to efficiently for the first OLED emits light according to a driving signal received from the first driving circuit, and displays the first image in the first direction (see [0047]). 
Kim fails to specifically teach wherein said
a third display element overlapping with the first display panel and the second display panel capable of displaying an image in the first direction.
However, Kojima teaches wherein said
a third display element overlapping with the first display panel and the second display panel capable of displaying an image in the first direction ([0067], EL panels 20 to 25 Fig.1, teaches a plurality of display panels that overlap each other). 
Thus, it would have been obvious to one ordinary skill in the before the effective filing date to provide a third display element as taught by Kojima in order for the multiple display panels to be able to display different images at the same time.  
As of claim 10. Kim teaches
wherein the light-transmitting layer (140, 230 Fig.3) overlaps with the region transmitting visible light (Fig.1 shows light transmitting region as IM1 and IM2 shows the direction and region where light is transmitted) and a region of the light-emitting portion (portion that comprises 230 Fig.3 of display panel 200).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628